Case 1:19-cr-00158-RM Document 71 Filed 11/21/19 USDC Colorado Page 1 of 7

-

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00158-RM

UNITED STATES OF AMERICA,
Plaintiff,

V.

JARED CHRISTOPHER ZIGMOND,

Defendant.

 

PLEA AGREEMENT

 

The United States of America, by and through Rajiv Mohan, Assistant United
States Attorney, and the defendant, Jared Christopher Zigmond, personally and by
counsel, Marc Milavitz, hereby submit the following Plea Agreement pursuant to
D.C.COLO.LCrR 11.1.

l. AGREEMENT
A. Defendant's Obligations:

The defendant agrees to (1) plead guilty to Count 1 of the superseding indictment
(Doc. 37), charging a violation of 18 U.S.C. § 922(g)(1), possession of a firearm or
ammunition by a previously convicted felon; and (2) waive his appeal rights, as detailed
below.

B. Government's Qbligations:
In exchange for the defendant=s plea of guilty and waiver of his appellate rights,

the United States agrees to recommend the Court give the defendant full credit for
Case 1:19-cr-00158-RM Document 71 Filed 11/21/19 USDC Colorado Page 2 of 7

acceptance of responsibility, unless the defendant engages in conduct that qualifies for
the obstruction of justice enhancement under U.S.S.G. '' 3C1.1 and 3E1.1, comment
(note 4) between the time of the guilty plea and sentencing.

C. Defendant=s Waiver of Appeal:

The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal the
sentence, including the manner in which that sentence is determined. Understanding
this, and in exchange for the concessions made by the government in this agreement, the
defendant knowingly and voluntarily waives the right to appeal any matter in connection
with this prosecution, conviction, or sentence unless it meets one of the following criteria:
(1) the sentence exceeds the maximum penalty provided in the statute of conviction; (2)
the sentence exceeds the advisory guideline range that applies to a total offense level of
21; or (3) the government appeals the sentence imposed. If any of these three criteria
apply, the defendant may appeal on any ground that is properly available in an appeal
that follows a guilty plea.

The defendant also knowingly and voluntarily waives the right to challenge this
prosecution, conviction, or sentence in any collateral attack (including, but not limited to, a
motion brought under 28 U.S.C. § 2255). This waiver provision does not prevent the
defendant from seeking relief otherwise available in a collateral attack on any of the
following grounds: (1) the defendant should receive the benefit of an explicitly
retroactive change in the sentencing guidelines or sentencing statute; (2) the defendant
was deprived of the effective assistance of counsel; or (3) the defendant was prejudiced

by prosecutorial misconduct.
Case 1:19-cr-00158-RM Document 71 Filed 11/21/19 USDC Colorado Page 3 of 7

D. Forfeiture and Abandonment of Right, Title, and Claim to Seized Property

| The defendant admits to the forfeiture allegations contained in the indictment.
The defendant further agrees to forfeit to the United States immediately and voluntarily
any and all assets and property, or portions thereof, subject to forfeiture, pursuant to 18
U.S.C. § 924(d) and 28 U.S.C. § 2461(c), whether in the possession or control of the
United States or in the possession or control of the defendant or the defendant's
nominees or elsewhere. The assets to be forfeited specifically include, but are not
limited to: SCCY 9mm CPX-2 pistol with serial number 149270 and the recovered
ammunition. The defendant agrees and consents to the forfeiture of these assets
pursuant to any federal criminal, civil, and/or administrative forfeiture action. Forfeiture
of the defendant's assets shall not be treated as satisfaction of any fine, restitution, cost of
imprisonment, or any other penalty this Court may impose on the defendant in addition to
forfeiture.

ll. ELEMENTS OF THE OFFENSE

The parties agree that the elements of the offense to which the defendant will
plead guilty are as follows:

First. The defendant knowingly possessed a firearm or ammunition.

Second: The defendant was convicted of a felony, that is, a crime punishable by
imprisonment for a term exceeding one year, before he possessed the firearm or
ammunition.

Third: At the time he possessed the firearm or ammunition, the defendant knew

that he had been convicted of such an offense.

Fourth. Before the defendant possessed the firearm or ammunition, the firearm
Case 1:19-cr-00158-RM Document 71 Filed 11/21/19 USDC Colorado Page 4 of 7

or ammunition had moved at some time from one state to another.
Il. STATUTORY PENALTIES

The maximum statutory penalty for a violation of 18 U.S.C. §§ 922(g)(1) is not
more than 10 years of imprisonment; not more than a $250,000 fine, or both; not more
than 3 years of supervised release; and a $100 special assessment fee. If a term of
probation or supervised release is imposed, any violation of the terms and/or conditions
of supervision may result in an additional term of imprisonment.

IV. COLLATERAL CONSEQUENCES

This felony conviction may cause the loss of civil rights including, but not limited to,

the rights to possess firearms, vote, hold elected office, and sit on a jury.
| V. STIPULATION OF FACTS

The parties agree that there is a factual basis for the guilty plea that the defendant
will tender pursuant to this plea agreement. That basis is set forth below. Because the
Court must, as part of its sentencing methodology, compute the advisory guideline range
for the offense of conviction, consider relevant conduct, and consider the other factors set
forth in 18 U.S.C. ' 3553, additional facts may be included below which are pertinent to
those considerations and computations. To the extent the parties disagree about the
facts set forth below, the stipulation of facts identifies which facts are known to be in
dispute at the time of the execution of the plea agreement.

This stipulation of facts does not preclude either party from hereafter presenting
the Court with additional facts that do not contradict facts to which the parties have
stipulated and which are relevant to the Court's guideline computations, to other 18

U.S.C. ' 3553 factors, or to the Court’s overall sentencing decision.
Case 1:19-cr-00158-RM Document 71 Filed 11/21/19 USDC Colorado Page 5 of 7

The parties stipulate and agree as follows: On July 9, 2015, the defendant
arranged to sell a firearm and Xanax to a confidential source. The next day, July 10,
2015, the defendant met the confidential source at a Taco Bell in Aurora, Colorado. The
defendant and the confidential source then each drove separately to a residence in
Aurora. The defendant obtained a SCCY CPX-2 9mm pistol with serial number 149270
from another vehicle at the residence and came out in possession of the firearm. Before
July 10, 2015, the firearm had crossed state lines. The defendant then gave the firearm
and 20 bars of 2mg Xanax to the confidential source in exchange for $300.

Before July 10, 2015, the defendant had been convicted of the following felony
convictions: evading arrest in the District Court of Polk County, Texas, 411th Judicial
District (September 3, 2004); possession of a controlled substance in the 23rd Judicial
District Court of Brazoria County, Texas (January 10, 2005); and identity theft in the
Jefferson County District Court (September 6, 2011). As of July 10, 2015, the defendant

knew he had previously been convicted of a felony offense.

Vi. ADVISORY GUIDELINE COMPUTATION AND 18 U.S.C. ' 3553 ADVISEMENT

The parties understand that the imposition of a sentence in this matter is governed
by 18 U.S.C. ' 3553. In determining the particular sentence to be imposed, the Court is
required to consider seven factors. One of those factors is the sentencing range
computed by the Court under advisory guidelines issued by the United States Sentencing
Commission. To aid the Court in this regard, the parties set forth below their estimate of
the advisory guideline range called for by the United States Sentencing Guidelines
(U.S.S.G.). To the extent that the parties disagree about the guideline computations, the

recitation below identifies the matters which are in dispute.
Case 1:19-cr-00158-RM Document 71 Filed 11/21/19 USDC Colorado Page 6 of 7

A. The base offense level is 20. U.S.S.G. § 2K2.1(a)(4)(A).

B. Specific offense characteristics: There is a 4-level increase because the
defendant used or possessed a firearm in connection with another felony offense.
U.S.S.G. § 2K2.1(b)(6)(B).

C. Adjustments: There are no victim-related, role-in-offense, obstruction,
and/or multiple count adjustments.

D. The adjusted offense level therefore would be 24.

E. The defendant should receive a 3-level adjustment for acceptance of
responsibility under U.S.S.G. ' 3E1.1. The resulting total offense level therefore would
be 21.

F. The parties understand that the defendant’s criminal history computation is
tentative. The criminal history category is determined by the Court based on the
defendant's prior convictions. Based on information currently available to the parties, it
appears that the defendant's criminal history category would be IV.

G. Imprisonment: The advisory guideline range of imprisonment resulting
from an offense level of 21 and the above criminal history category of IV is 57-71 months.
However, in order to be as accurate as possible, with the criminal history category
undetermined at this time, the offense level estimated above could conceivably result in a
range from 37 to 96 months.

H. Fine: Pursuant to ' 5E1.2, assuming an estimated offense level of 21, the

fine range for this offense would be $15,000 to $150,000, plus applicable interest and

penalties.

I. Supervised Release: The guideline range of supervised release under
Case 1:19-cr-00158-RM Document 71 Filed 11/21/19 USDC Colorado Page 7of7 —

' 5D1.2(a)(2) is at least 1 year but not more than 3 years.
| The parties understand that, although the Court will consider the parties= guideline
estimate, the Court must make its own determination of the applicable guideline range. In
doing so, the Court is not bound by the position of any party. The parties understand that
the Court is free, upon consideration and proper application of all 18 U.S.C. ' 3553
factors, to impose that reasonable sentence which it deems appropriate in the exercise of
its discretion and that such sentence may be less than that called for by the advisory
guidelines (in length or form), within the advisory guideline range, or above the advisory
guideline range up to and including imprisonment for the statutory maximum term,
regardless of any computation or position of any party on any 18 U.S.C. ' 3553 factor.
Vil. ENTIRE AGREEMENT
This document states the parties= entire agreement. There are no other
promises, agreements (or "side agreements"), terms, conditions, understandings, or
assurances, express or implied. In entering this agreement, neither the government nor
the defendant has relied, or is relying, on any terms, promises, conditions, or assurances

not expressly stated in this agreement.

 

 

 

Date: ey IF LZ

Jated hristepher Zigmond
Zdefenda
Date: _\\ a ha L——~.
| Mare Milavitz

Attorney for the Defendant

Date: | ZIAZIA DISSE

f Rafiv Mohan

Assistant United States Attorney
7
